Title: From James Madison to Edmund Randolph, 10 September 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Sepr. 10th. 1782
The loss of the French 74 in Boston Harbour presented an occasion which was embraced by Congress, of making a small requital to their Ally for his benevolent exertions in behalf of the U. S. They have directed the Agent of Marine to replace the loss by presenting in the name of the U.S. the Ship America to the Chevr. de la Luzerne for the service of his M. C. M. The States were unanimous in this vote. The dissenting members were Bland and Jones of Georgia. Independent of the motive of Gratitude, it was certain that our resources could not launch the ship before the winter; that before the spring she would be scarcely worth launching; that it was prudent therefore to dispose of her and more so by gift to France than by sale to either France or Spain.
The report of the Grand Committee “that the western lands if ceded to the U. S. would be an important fund &c.” was the subject of the deliberations of Congress on thursday & friday last. After the usual discussion of the question of right, and a proposal of opposite amendments to make the report favor the opposite sides, a turn was given to the debate to the question of expediency, in which it became pretty evident to all parties that unless a compromise took place, no advantage could ever be derived to the U.S. even if their right were ever so valid. The no. of States interested in the opposite doctrine rendered it impossible for the title of the U. S. ever to obtain a vote of Congress in its favor, much less any coercive measures to render the title of any fiscal importance; whilst the individual States having both the will & the means to avail themselves of their pretensions, might open their land offices, issue their patents, and if necessary protect the execution of their plans; without any other molestations than the clamours of individuals within & without the doors of Congress. This view of this case had a manifest effect on the most temperate advocates of the federal title. Witherspoon moved a set of resolutions recommending to the States which had made no Cessions to take up the subject, & to the States whose cessions were not entirely conformable to the plan of Congress, to reconsider their acts; And declaring that in case of a compliance of the several States claiming the back lands, none of their determinations with regard to private property within their cessions shall be reversed or altered without their consent, except in cases falling within the 9th. article of the Confedon. On this motion the report was postponed & these resolutions committed. The report of the Committee on the last article will probably determine the ultimate sense of Congress on the pretensions of the companies.
Every review I take of the Western territory produces fresh conviction that it is the true policy of Virginia as well as of the United States to bring the dispute to a speedy compromise. A separate government can not be distant; and will be an insuperable barrier to subsequent profits. If therefore the decision of the State on the claims of the companies can be saved I hope her other conditions will be relaxed.
On the notification given to the inhabitants of Charleston of the approaching evacuation of that garrison, a committee of the Merchts. with the license of the commanding officer waited on Govr. Matthews with a proposition; that they might be permitted to remain in the town in the character of neutrals for 18 months, to sell their goods freely for money or produce, and remove with their effects to G. B. or elsewhere finally, together with several other indulgences still more extraordinary. The answer permits them to stay for 6 months, to sell their goods as requested, & to make their remittances to Neutral ports. I fully anticipate your feelings on this transaction.
Mr. Cohen has given me hopes that your letter will produce the desired effect within the present week. The bill on Mr. Holker for 200 Drs. is very acceptable, but both together do not make me independent even for a moment. The continuance of your exertions which your favr. of the 30 Ulto. promises will therefore be necessary. I need not repeat to you how sensible I am of your kindness on this subject.
I am making out a State of my accts according to the request of the Auditors, on the new idea; & expect to transmit it soon in a form which will render less of their labor necessary. With it I shall inclose a copy of the scale of Depreciation of this State.
Genl Washington has moved with his principal force down to Verplanks point. His object, if he has any material one, is not yet disclosed.

7 Ships of the line part of a fleet under Lord Hood is arrived at N. York, and 1500 foreign troops have embarked for Halifax.
We are still left by our Ministers in the most painful suspence with regard to events in Europe. The arrival of a packet at New York has supplied us with the articles published in the inclosed Gazette. The new revolution in the British Cabinet in favor of the Shelburne party has a sinister aspect on peace. Unless however this party be reinforced out of the late administration it must be too feeble to resist the popular champions whom they have exiled from office.
Adieu.
